                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    CHARLES FABIUS, et al.,                        )
                                                   )
                 Plaintiffs,                       )
                                                   )
          v.                                       )             No. 4:19CV2526 JCH
                                                   )
    MEDINEXO USA, LLC, et al.,                     )
                                                   )
                 Defendants.                       )


                                 MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Ron Adelman’s Motion to Dismiss Plaintiffs’

Complaint with Prejudice, filed November 14, 2019, and Defendants Medinexo USA, LLC’s and

Jorge Toro’s Motion to Dismiss, filed January 10, 2020. (ECF Nos. 32, 52). The motions are fully

briefed and ready for disposition.

                                        BACKGROUND 1

         Defendant Medinexo USA, LLC, is a limited liability company that provides a cloud-based

virtual care platform, or “doctor to doctor marketplace”, through which hospitals, doctors, and

other practitioners can connect with other medical professionals and provide medical care to their

patients. (Compl., ¶¶ 3, 11). Medinexo purports to create a runway for telehealth expansion, by

dramatically lowering the barriers to the delivery of cost-effective telehealth services. (Id., ¶ 13).

         In 2016, after purportedly developing successfully operations in many other countries,

Medinexo began selling franchise opportunities in defined territories to prospective franchisees in

the United States. (Compl., ¶ 14). Plaintiff Charles Fabius first learned of Medinexo, and met



1
 The Court’s background section is taken largely from Plaintiffs’ Complaint, to which Defendants
have not yet filed an answer.
Defendants Jorge Toro (Medinexo’s Founder, President, and CEO), and Ron Adelman (then

Medinexo’s Senior Vice-President of Sales and Marketing), when he attended the annual Franchise

Expo in New York City in late-June, 2017. (Id.., ¶¶ 5, 7, 15, 16). At that time, Fabius had a

background and experience in the telehealth business, having worked for several firms providing

IT services and health and financial management applications to hospitals. (Id., ¶ 17). He thus

considered himself well qualified to own and operate the kind of franchised virtual healthcare

business being sold by Defendants. (Id.).

       According to Plaintiffs, during the initial meeting Defendants Toro and Adelman made

several misrepresentations 2, including the following: (1) that during the first year of operation,

Fabius would earn approximately $75,000; (2) that during the second year, he would earn

approximately $400,000; and (3) that he “would make so much money” as a Medinexo franchisee

that he would not consider renewing the franchise agreement after five years. (Compl., ¶ 20).

Toro and Adelman further led Fabius to believe that Medinexo had previous sales data to support

their claims. (Id., ¶ 21). According to Plaintiffs, however, Toro and Adelman knew their

representations were false and fraudulent, as they had no data from any previous franchise sales in

the United States. (Id., ¶ 22).

       Fabius performed due diligence prior to making his franchise investment. (Compl., ¶ 24).

He approached certain professions that performed analyses of franchised businesses, and retained

counsel to review the form franchise agreement and Franchise Disclosure Document (“FDD”)

provided by Defendants in or about late July, 2017. (Id., ¶¶ 24, 26). 3 Fabius personally reviewed



2
  Plaintiffs do not distinguish between Defendants Toro and Adelman when delineating the alleged
misrepresentations and other misdeeds.
3
  An FDD is a legal document that a franchisor provides to a prospective franchise buyer during
the pre-sale disclosure process. (Compl., ¶ 27). The Federal Trade Commission’s Rule of 1979
governs these documents, and requires disclosure of essential information in the sale of franchises


                                               -2-
the FDD, and reviewed and negotiated the Franchise Agreement directly with Defendants’

attorney. (Id., ¶ 33). While certain issues concerning the franchise’s lack of historical data

persisted, Fabius believed Defendants would provide the sound business model they promised in

their statements, literature, financial performance representations, and FDD. (Id, ¶ 24). He

ultimately decided to invest in the business, and formed Plaintiff FabCorpNY for the purpose of

operating a Medinexo franchise. (Id., ¶ 25). 4

       In or around September, 2017, Fabius signed a Franchise Agreement, and paid Defendants

a franchise fee of $49,500, for a “multi-regional Designated Territory.”          (Compl., ¶ 42). 5

According to Plaintiffs, despite the language contained in Medinexo’s FDD Item 19, Defendants

provided   additional   written   financial   performance    representations,   “making     specific

representations about and providing additional future revenue and expense ‘projections.’” (Id., ¶

34). Plaintiffs claim the Franchise Agreement incorporated by reference an attached “Budget

Example”, that expressly stated earnings projections for the first two years of franchise operation.

(Id., ¶ 35). 6 Fabius alleges he subsequently learned the market data used for the projections was



to the public. (Id.). Item 19 of Medinexo’s FDD, an optional provision entitled “Earnings Claims”,
stated as follows: “We do not make any representations about a franchisee’s future financial
performance or the past financial performance of company-owned or franchised outlets. We also
do not authorize our employees or representatives to make any such representations either orally
or in writing.” (Id., ¶ 32, quoting Medinexo FDD, attached as Exh. 1 to Plaintiffs FabCorpNY and
Charles Fabius’ Memorandum of Law [in] Opposition to Defendant Ron Adelman’s Motion to
Dismiss (“Plaintiffs’ Adelman Opp.”), ECF No. 40-1, P. 35).
4
  Fabius is the sole member of FabCorpNY. (Compl., ¶ 25).
5
  Plaintiffs’ territory consisted of the State of New York, the State of New Jersey, and the
Commonwealth of Pennsylvania. (Compl., ¶ 43).
6
  Defendants note that while the Budget Example is labeled “Exhibit C”, and Plaintiffs refer to it
as such in their submissions, the carve-out language on which Plaintiffs rely actually refers to
“Exhibit D.” (See Reply in Support of Defendants Medinexo USA, LLC’s and Jorge Toro’s
Motion to Dismiss, PP. 6-7, citing Franchise Agreement, attached as Exh. A to Defendant Ron
Adelman’s Memorandum of Law in Support of Motion to Dismiss Plaintiffs’ Complaint with
Prejudice (“Adelman’s Memo in Support”), ECF No. 33-1, P. 44). The Court’s review of the
record reveals other discrepancies in the Franchise Agreement, however. For example, the


                                                 -3-
based on data from sales outside the United States, and further, that the data was deceptive,

overstated and not based in facts. (Id., ¶¶ 37, 38).

       Plaintiffs began operating their franchise by contacting end-user physician clients, and

sending those leads to Defendants in exchange for agreed-upon compensation. (Compl., ¶ 44).

According to Plaintiffs, however, their efforts failed because Defendants provided neither the sales

support nor the viable saleable product that was guaranteed under the Franchise Agreement. (Id.,

¶ 45). Plaintiffs incurred numerous additional expenses in connection with the operation of the

business between September, 2017, and September, 2019, including capital infusion, various

forms of advertising (recommended by Defendants), payroll, travel expenses, and legal fees. (Id.,

¶¶ 46, 48). As a result of Defendants’ failure to comply with their obligations under the Franchise

Agreement, including requirements that they provide Plaintiffs with training and guidance and

make timely payments, Plaintiffs maintain they were forced to cease their formal operations as a

Medinexo franchisee. (Id., ¶¶ 48, 49).

       Plaintiffs filed their Complaint in this matter on September 9, 2019. (ECF No. 1). 7 In their

Complaint Plaintiffs assert the following causes of action: Violations of the New York State

Franchise Sales Act (“NYFSA”), §§ 683 and 687 (Count I); Violations of the New Jersey

Consumer Fraud Act (“NJCFA”), §§ 56.8-1, et seq. (Count II); Fraud in the Inducement (Count

III); and Breach of Contract (Count IV). As stated above, Defendants filed the instant Motions to

Dismiss on November 14, 2019, and January 10, 2020, claiming Plaintiffs’ Complaint should be




provision “Release of Prior Claims”, labeled Section 21 in the table of contents, does not appear
anywhere in the Agreement, and as a result, the ensuing provisions are misnumbered. Under these
circumstances, the Court finds an issue of fact remains as to whether the parties intended to
reference Exhibit C in item 26 of their Franchise Agreement.
7
  Plaintiffs did so after unsuccessfully attempting to invoke the mediation provision contained in
the Franchise Agreement. (Compl., ¶¶ 62-67).


                                                -4-
dismissed in its entirety because Plaintiffs fail to allege facts plausibly establishing any claim

against Defendants. (ECF Nos. 32, 52).

                           STANDARD FOR MOTION TO DISMISS

        In ruling on a motion dismiss, the Court must view the allegations in the complaint in the

light most favorable to plaintiff. Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008).

The Court, “must accept the allegations contained in the complaint as true and draw all reasonable

inferences in favor of the nonmoving party.” Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)

(citation omitted). The complaint’s factual allegations must be sufficient “to raise a right to relief

above the speculative level,” however, and the motion to dismiss must be granted if the complaint

does not contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (abrogating the “no set of facts” standard for

Fed.R.Civ.P. 12(b)(6) found in Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). Furthermore, “the

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing

Twombly, 550 U.S. at 555 (pleading offering only “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” will not do)).

                                           DISCUSSION

   I.      Fraud In The Inducement

        As noted above, in Count III of their Complaint Plaintiffs assert a claim for fraud in the

inducement. (Compl., ¶¶ 86-92). Specifically, Plaintiffs allege as follows:

        87.    In the initial meeting between Mr. Fabius and defendants Toro and
        Adelman, the defendants made several false, misleading and fraudulent statements
        and representations of material facts to him, including unsupported statements
        about the potential earning capacity as a [] Medinexo franchisee.



                                                 -5-
        88.     Subsequently during the negotiation of the parties’ franchise agreement,
        defendants again provided plaintiffs with false, misleading and fraudulent
        information in the form of a “Budget Example” that provided a completely
        fabricated two-year earnings projection.

(Id., ¶¶ 87, 88).

        Under Missouri law, in order to succeed on their claim for fraudulent inducement Plaintiffs

must establish facts in support of the following elements: “(1) that [Defendants] made certain

material representations to [Plaintiffs]; (2) such representations were false when made; (3) that

[Defendants] knew the representations were false; (4) that the representations were made with the

purpose of deceiving [Plaintiffs]; (5) that [Plaintiffs were], in fact, deceived; (6) [Plaintiffs]

reasonably relied on the representations in signing the [Franchise Agreement]; and (7) [Plaintiffs]

suffered damage as a proximate result of the fraudulent misrepresentations.”             Bracht v.

Grushewsky, 448 F.Supp.2d 1103, 1110 (E.D. Mo. 2006) (citing Trotter’s Corp. v. Ringleader

Restaurants, Inc., 929 S.W.2d 935, 939 (Mo. App. 1996)). “As with any cause of action, ‘[a]

failure to establish any one of the essential elements of fraud is fatal to recovery.’” Argus Health

Systems, Inc. v. Benecard Services, Inc., No. 10-00187-CV-W-JTM, 2011 WL 5570064, at *2 n.

4 (W.D. Mo. Nov. 16, 2011) (quoting Emerick v. Mutual Benefit Life Ins. Co., 756 S.W.2d 513,

519 (Mo. 1988) (en banc)).

        In their Motions to Dismiss, Defendants claim Plaintiffs’ fraud in the inducement claim is

subject to dismissal for several reasons. The Court will address Defendants’ assertions in turn.

        A. Statements Made At The Franchise Expo

        As noted above, Plaintiffs assert Defendants stated at the Franchise Expo that, during the

first year of operation Fabius would earn approximately $75,000, during the second year he would

earn approximately $400,000, and he “would make so much money” as a Medinexo franchisee




                                               -6-
that he would not consider renewing the franchise agreement after five years. (Compl., ¶ 20). In

their Motions to Dismiss Defendants argue these alleged misrepresentations are not actionable,

because they constituted “mere puffery.” (See Adelman’s Memo in Support, P. 6; Memorandum

in Support of Defendants Medinexo USA, LLC’s and Jorge Toro’s Motion to Dismiss

(“Medinexo’s Memo in Support”), PP. 5-6).

       Under Missouri law, “predictions of future success and profitability…are not

misrepresentations of past or existing fact and cannot be the subject of a fraud action.” Trotter’s

Corp., 929 S.W.2d at 940.

               To constitute fraud, the alleged misrepresentation must relate to a past or
       existing fact. Mere statements of opinion, expectations, and predictions for the
       future are insufficient to authorize a recovery for fraudulent misrepresentation. In
       particular, predictions and opinions regarding future profitability of a business
       cannot form a basis for fraud as a matter of law.

Id. (citations omitted). See also Morrison v. Back Yard Burgers, Inc., 91 F.3d 1184, 1186 (8th Cir.

1996) (applying Arkansas law 8, and holding that representations relating solely to future events,

such as projections related to franchise profits, cannot support an action for fraud); VT Investors

v. R & D Funding Corp., 733 F.Supp 823, 837-38 (D. N.J. 1990) (holding a statement that the

company in which plaintiffs invested would “in the near future, realize a positive cash flow in

excess of $60,000 per month”, could only be characterized as non-actionable puffery “because it

is such an emphatic statement of opinion”).

       In response to Defendants’ motions Plaintiffs do not dispute, but rather appear to concede,

that the statements regarding potential profitability allegedly made during the Franchise Expo

cannot serve as the basis for a claim of fraud, as they constituted at most puffery on Defendants’




8
 Although Morrison involved Arkansas law, the Court finds no reason to believe Missouri courts
would hold differently.


                                               -7-
part. Specifically, Plaintiffs claim they do not allege only that Defendants “made vague statements

of potential[] profitability that in some circumstances could amount to mere ‘puffery’; rather

defendants provided what appeared to be an empirical analysis in support of these representations

and agreed to append them to the parties’ agreement.” (Plaintiffs’ Adelman Opp., P. 12 (emphasis

added), citing Franchise Agreement, Exh. C, “Budget Example”). 9

       Upon consideration, the Court agrees the statements allegedly made at the Franchise Expo

constituted mere puffery, insufficient to sustain a claim of fraud in the inducement. The Court

finds this to be especially true because, as noted by Defendant Adelman, Plaintiffs allege

Defendants made the initial profit representations “without knowledge of Plaintiffs’ business

plans, experience, and expected level of investment in the franchise.” (Adelman’s Memo in

Support, P. 7). Under these circumstances, this portion of Defendants’ Motions to Dismiss will be

granted.

       B. Misrepresentations Made During the Negotiation And Execution Of The
          Franchise Agreement

       As noted above, in their Complaint Plaintiffs further allege that during the negotiation of

the Franchise Agreement, Defendants provided “additional written financial performance

representations, once again, making specific representations about and providing additional

future revenue and expense ‘projections.’” (Compl., ¶ 34 (emphasis in original)). Plaintiffs claim

the executed Franchise Agreement incorporated by reference one such representation, a “Budget

Example” expressly stating earnings projections for the first two years of franchise operation. (Id.,

¶ 35). Plaintiffs maintain Defendants included said projections despite knowing that the data as

provided was deceptive, overstated and not based in facts. (Id., ¶¶ 36-38).



9
 The referenced empirical analysis, allegedly appended to the parties’ agreement, is addressed in
section I(B)(2), infra.


                                                -8-
        In their Motions to Dismiss, Defendants assert that with these allegations Plaintiffs fail to

state a claim for relief, for two reasons.

            1. The Alleged Statements Attributed To The Various Defendants Are Not
               Pleaded With Sufficient Particularity

        Allegations of fraud are subject to a heightened pleading requirement under Federal Rule

of Civil Procedure 9(b), which states in relevant part as follows: “In alleging fraud or mistake, a

party must state with particularity the circumstances constituting fraud or mistake.” To meet the

requirements of Rule 9(b), a pleading must include “such matters as the time, place and contents

of false representations, as well as the identity of the person making the misrepresentation and

what was obtained or given up thereby.” Abels v. Farmers Commodities Corp., 259 F.3d 910, 920

(8th Cir. 2001) (internal quotations and citations omitted). “In other words, the complaint must

plead the who, what, where, when, and how of the alleged fraud.” Drobnak v. Andersen Corp.,

561 F.3d 778, 783 (8th Cir. 2009) (internal quotations and citations omitted).

        In their Motions to Dismiss, Defendants contend Plaintiffs’ fraud in the inducement claim

fails because they rely on collective allegations rather than individualized statements of fact.

(Adelman’s Memo in Support, P. 5; Medinexo’s Memo in Support, P. 8). In other words,

Defendants claim Plaintiffs impermissibly attribute the alleged misrepresentations to Defendants

Toro and Adelman together, without specifying which individual in fact made the statements or

provided the allegedly fraudulent materials. (Id.).

        In their response to Defendants’ motions, Plaintiffs do not deny that they group Defendants

Adelman and Toro together in their fraud in the inducement claim. (See, e.g., Plaintiffs’ Adelman

Opp., PP. 12-13). Instead, Plaintiffs persist in their failure to distinguish between Defendants,

stating that “at the initial meeting between Mr. Fabius and defendants Toro and Adelman, the




                                                -9-
defendants made three very specific statements regarding potential profitability and/or financial

success as a franchisee [].” (Id., P. 12 (emphasis added)).

       Upon consideration, the Court finds Plaintiffs have not stated their claim for fraud in the

inducement with sufficient particularity to satisfy the heightened pleading requirements of Rule

9(b). See Level One Technologies, Inc. v. Penske Truck Leasing Co., L.P., No. 4:14CV1305 RWS,

2015 WL 1286960, at *7-8 (E.D. Mo. Mar. 20, 2015). This failure becomes especially important

in light of Defendant Adelman’s contention that he is not specifically alleged to have had any

involvement in the supposed “financial performance representations”, or provision of the “Budget

Example”, the sole remaining instances of purported fraud. (See Adelman’s Memo in Support, P.

6). Rather than dismiss Plaintiffs’ Complaint outright, however, the Court will grant Plaintiffs

leave to file an Amended Complaint, in which they state with particularity the misrepresentations

attributable to each Defendant.

           2. Any Purported Reliance By Plaintiffs Was Not Reasonable

       Defendants finally argue that Plaintiffs’ fraud in the inducement claim is subject to

dismissal because Plaintiffs could not reasonably have relied on Defendants’ speculative

approximations of future performance. (Adelman’s Memo in Support, PP. 7-8; Medinexo’s Memo

in Support, PP. 6-9). As support for this contention, Defendants note Plaintiffs allege the following

in their Complaint: that at that time he encountered Defendants, Fabius had a background and

experience in the telehealth business, and considered himself well qualified to own and operate the

kind of franchised virtual healthcare business being sold by Defendants (Compl., ¶ 17); that Fabius

performed due diligence prior to making his franchise investment, including approaching certain

professions that performed analyses of franchised businesses, and retaining counsel to review the

form franchise agreement and FDD provided by Defendants (Id., ¶ 24); that Item 19 of Medinexo’s




                                               - 10 -
FDD specifically stated that neither Medinexo nor its employees made any representations about

a franchisee’s future financial performance or past financial performance of company-owned or

franchised outlets (Id., ¶ 32); and that Fabius himself acknowledged lingering concerns regarding

Medinexo’s lack of historical data (Id., ¶ 24).

       Upon consideration, the Court finds an issue of fact remains as to whether Plaintiffs’

alleged reliance on representations made by Defendants was reasonable. The Court notes Item 26

of the parties’ Franchise Agreement provides in relevant part as follows: “Other than Exhibit D

hereto, You have not relied on any warranty or representation or guaranty, expressed or implied,

as to the potential success or projected income or profits of the business venture contemplated

hereby, and You acknowledge that, other than Exhibit D hereto, Our sales staff, personnel,

employees, officers and representatives are not permitted to make claims or statements as to

earnings, sales, income, profits, prospects or chances of Your success that are not disclosed in Our

Franchise Disclosure Document, nor are they authorized to represent or estimate sales figures as

to any particular franchise.” (See Franchise Agreement, ECF No. 33-1, P. 44 (emphasis added)).

The Court agrees with Plaintiffs that the quoted provision creates an issue of fact as to whether the

parties carved out an exception to Item 19 of Medinexo’s FDD, sufficient to permit Plaintiffs

reasonably to rely on the Budget Example as a projection of future income and expenses. While

it ultimately may prove difficult for Plaintiffs to demonstrate the requisite reasonable reliance in

light of Fabius’s admitted expertise in the subject matter at issue, his engagement in extensive due

diligence, his review of the disclosure documents, his participation in the negotiation of the

integrated Franchise Agreement, and his execution of the Franchise Agreement despite his

admitted concerns regarding Medinexo’s lack of historical data, the Court finds it inappropriate to




                                                  - 11 -
deem such reliance absent as a matter of law at this time. This portion of Defendants’ Motions to

Dismiss will therefore be denied.

   II.      New York Franchise Sales Act Violations

         As stated above, in Count I of their Complaint Plaintiffs assert Defendants violated various

provisions of the NYFSA. (Compl., ¶¶ 68-76). Specifically, Plaintiffs assert violations of NYFSA

§ 683, which prohibits any person from “offer[ing] to sell or sell[ing] in [New York] state any

franchise unless and until there shall have been registered with the department of law, prior to such

offer or sale, a written statement to be known as an ‘offering prospectus’ concerning the

contemplated offer or sale, which shall contain the information and representations set forth in and

required by this section” (N.Y. Gen. Bus. Law § 683(1)); and § 687, which makes it “unlawful for

a person, in connection with the offer, sale or purchase of a franchise, to directly or indirectly: (a)

Employ any device, scheme, or artifice to defraud; (b) Make any untrue statement of a material

fact or omit to state a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading…. [or] (c) Engage in any act, practice,

or course of business which operates or would operate as a fraud or deceit upon any person.” (N.Y.

Gen. Bus. Law § 687(2)).

         In their Motions to Dismiss, Defendants claim Plaintiffs’ NYFSA claims are subject to

dismissal for several reasons. The Court will address Defendants’ assertions in turn.

         A. The NYFSA Does Not Apply To The Subject Franchise Sale

         In their Motions to Dismiss, Defendants note the sole allegation supporting application of

the NYFSA to the subject franchise sale states as follows: “Plaintiff FabCorpNY is a limited

liability company with a principal office located in the State of New York.” (Adelman’s Memo in

Support, P. 9, quoting Compl., ¶ 69). Defendants maintain this allegation is insufficient to bring




                                                - 12 -
the sale within the purview of the NYFSA, as the Act applies only when “an offer to sell is made

in [New York], or an offer to buy is accepted in [New York], or, if the franchisee is domiciled in

this state, the franchised business is or will be operated in [New York].” (Id., quoting N.Y. Gen.

Bus. Law § 681(12)(a) (emphasis added)). Defendants maintain Plaintiffs claim neither that

Defendants offered to sell them a franchise in New York, nor that Plaintiffs purchased the franchise

in New York. (Id.). Instead, Defendants assert Plaintiffs mistakenly rely on FabCorpNY’s state

of formation (New York), and the alleged location of its principal office in New York, as a basis

to establish the franchisee’s domicile in New York. (Id., PP. 9-10). 10

        In response to Defendants’ motions Plaintiffs assert, among other things, that the sale at

issue here “originated from the parties’ in-person meeting at the ‘Franchise Expo.’” (Plaintiffs’

Adelman Opp., P. 7; Plaintiffs Charles Fabius’ and FabCorpNY, LLC’s Memorandum of Law [in]

Opposition to Defendants Medinexo USA, LLC and Jorge Toro’s Motion to Dismiss (“Plaintiffs’

Medinexo Opp.”), P. 7). 11 Plaintiffs further note the “Governing Law” provision in the parties’

Franchise Agreement states in relevant part as follows: “‘Notwithstanding anything herein to the

contrary, this Section 23 is not intended to waive or otherwise diminish Your rights under the New




10
   Specifically, Defendants maintain FabCorpNY is not domiciled in New York, because a limited
liability corporation’s citizenship is determined by the residence of its members, and Mr. Fabius
is a New Jersey resident. (Adelman’s Memo in Support, P. 10). Defendants further note that the
Franchise Agreement itself provided that FabCorpNY’s principal place of business at the time of
execution was in New Jersey. (Id., quoting Franchise Agreement, ECF No. 33-1, P. 4).
11
   New York Gen. Bus. Law § 681(12) provides in its entirety as follows:
         (a) An offer or sale of a franchise is made in this state when an offer to sell is made in this
             state, or an offer to buy is accepted in this state, or, if the franchisee is domiciled in this
             state, the franchised business is or will be operated in this state.
         (b) An offer to sell is made in this state when the offer either originated from this state or
             is directed by the offeror to this state and received at the place to which it is directed.
             An offer to sell is accepted in this state when acceptance is communicated to the offeror
             from this state.


                                                  - 13 -
York Franchise Sales Act,…or other, applicable state laws. 12 To this end, the Parties acknowledge

that You are a New York limited liability company, domiciled in New York…’” (Id., P. 7, quoting

Franchise Agreement, ECF No. 33-1, P. 40).

       Upon consideration the Court finds Plaintiffs’ allegations create an issue of fact as to

whether the NYFSA applies, sufficient to defeat Defendants’ Motions to Dismiss. 13 Plaintiffs are

instructed to amend their NYFSA claims, however, to include the allegations supporting their

claim of jurisdiction under the NYFSA that Defendants complain are missing.

       B. Defendant Adelman Played An Immaterial Role In The Franchise Sale

       Defendant Adelman next asserts he is not subject to liability under the NYFSA, because

he played an immaterial role in the franchise sale. (Adelman’s Memo in Support, PP. 10-11).

Adelman notes that other than the alleged joint statements at the Franchise Expo, he is not alleged

to have had any further role, material or otherwise, in Plaintiffs’ decision to pursue the Franchise

Agreement. (Id., P. 11).

       Upon consideration, the Court will deny this portion of Defendant Adelman’s Motion to

Dismiss without prejudice.        As noted above, Plaintiffs’ failure to attribute alleged

misrepresentations to individual Defendants is especially important in light of Adelman’s

contention that he is not specifically alleged to have had any involvement in the supposed

“financial performance representations” or provision of the “Budget Example”, the sole remaining

instances of purported fraud. Again, however, rather than dismiss Plaintiffs’ Complaint outright




12
   The parties’ Governing Law provision further provides that any law governing the relationship
would not apply unless its jurisdictional requirements were met independently, without reference
to the section.
13
   Defendants remain free to renew their claim on summary judgment, when the Court has a full
record before it.


                                               - 14 -
the Court will grant Plaintiffs leave to file an Amended Complaint, in which they allege with

particularity the misrepresentations attributable to each Defendant.

            C. Plaintiffs’ Claimed Violation Of Section 683 Cannot Stand

            As noted above, in their Complaint Plaintiffs assert a violation of NYFSA § 683, which

prohibits any person from “offer[ing] to sell or sell[ing] in [New York] state any franchise unless

and until there shall have been registered with the department of law, prior to such offer or sale, a

written statement to be known as an ‘offering prospectus’ concerning the contemplated offer or

sale, which shall contain the information and representations set forth in and required by this

section.” (N.Y. Gen. Bus. Law § 683). In their Motions to Dismiss Defendants assert that, even

assuming they violated § 683 by failing to register an offering prospectus with the State of New

York, Plaintiffs’ claim nevertheless fails because they cannot establish any damages resulting from

said omission. (See Adelman’s Memo in Support, PP. 11-12; Medinexo’s Memo in Support, PP.

12-13).

            Upon consideration, the Court agrees Plaintiffs fail to explain how their alleged damages

resulted from Defendants’ failure properly to register with the State of New York. Rather than

dismiss the claim outright, however, the Court will grant Plaintiffs leave to file an Amended

Complaint specifically addressing this issue. 14

     III.      New Jersey Consumer Fraud Act Claim

            As noted above, in Count II of their Complaint Plaintiffs allege violations of the New Jersey

Consumer Fraud Act (“NJCFA”).                (Compl., ¶¶ 77-85).      Specifically, Plaintiffs maintain

Defendants’ alleged deceptive and unconscionable commercial practices in connection with the



14
   Defendants’ remaining arguments with respect to Plaintiffs’ NYFSA claims, i.e., that Plaintiffs
fail to allege an actionable representation, and that Plaintiffs’ reliance on the purported
representation was unreasonable, were addressed in sections I(A) and I(B)(2), supra.


                                                   - 15 -
sale of the development agreement and franchise to Plaintiffs constitute a basis to bring a claim

under the NJCFA. (Id., ¶¶ 82, 83).

       In their Motions to Dismiss, Defendants assert the NJCFA does not apply to the sale of the

franchise to Plaintiffs. (Adelman’s Memo in Support, PP. 13-14; Medinexo’s Memo in Support,

PP. 13-14). Under the NJCFA,

           [t]he act, use or employment by any person of any unconscionable commercial
       practice, deception, fraud, false pretense, false promise, misrepresentation, or the
       knowing, concealment, suppression, or omission of any material fact with intent
       that others rely upon such concealment, suppression or omission, in connection
       with the sale or advertisement of any merchandise….whether or not any person has
       in fact been misled, deceived or damaged thereby, is declared to be an unlawful
       practice…

N.J. Stat. Ann. § 56:8-2. The Act defines “person” to include “any natural person or his legal

representative, partnership, corporation, company, trust, business entity or association, and any

agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or

cestuis que trustent thereof.” N.J. Stat. Ann. 56:8-1(d). It defines “merchandise” to include “any

objects, wares, goods, commodities, services or anything offered, directly or indirectly to the

public for sale.” N.J. Stat. Ann. 56:8-1(c).

       In J & R Ice Cream Corp. v. CA Smoothie Licensing Corp., 31 F.3d 1259 (3d Cir. 1994),

the Third Circuit specifically addressed the issue of whether the NJCFA applies to franchises. It

held that “the Consumer Fraud Act was aimed basically at unlawful sales and advertising practices

designed to induce consumers to purchase merchandise or real estate.” Id. at 1272 (internal

quotations and citation omitted). The Court continued to hold as follows:

       We conclude that even where franchises or distributorships are available to the
       public at large in the same sense as are trucks, boats or computer peripherals, they
       are not covered by the Consumer Fraud Act because they are businesses, not
       consumer goods or services. They never are purchased for consumption Instead,
       they are purchased for the present value of the cash flows they are expected to
       produce in the future and, like the technology and services acquired in BOC Group,



                                               - 16 -
       bear no resemblance to the commodities and services listed in the statutory
       definition of “merchandise” or the rules promulgated by the Division of Consumer
       Affairs.

Id. at 1274 (footnotes omitted).

       Plaintiffs cite to Kavky v. Herbalife Intern. of Am., 820 A.2d 677 (N.J. Super. Ct. App. Div.

2003), a case in which a New Jersey state court carved out a narrow exception to the rule

enunciated in J & R Ice Cream. As explained by the United States District Court for the District

of New Jersey, however,

       [T]he situation in Kavky is factually distinguishable from the present case. There,
       the franchisor used general advertising over the Internet to solicit distributors for a
       variety of products it sold in the United States. Specifically, the franchisor’s offer
       was to make anyone a distributor in return for $85 and to provide Pre-Paid Retail
       Internet Customers at $8.50 per customer. In a situation that involved such mass-
       marketing to the public, the purchaser’s role in Kavky was more akin to that of a
       traditional consumer than a franchisee.

Wingate Inns Intern., Inc. v. Swindall, No. 12-248 (CCC), 2012 WL 5252247, at *4 (D. N.J. Oct.

23, 2012) (internal quotations and citations omitted).       In contrast, here, Plaintiffs engaged

professionals to analyze the franchise opportunity and review the provided documentation, before

paying a large sum of money for a “multi-regional Designated Territory.” The Court agrees with

Defendants that this sequence of events hardly qualifies as a financial transaction that was either

mass-produced or consumer-oriented. Kavky thus is inapposite to the instant case 15, and so

Defendants’ Motions to Dismiss Plaintiffs’ NJCFA claim will be granted. See also Lawmen

Supply Co. of New Jersey, Inc. v. Glock, Inc., 330 F.Supp.3d 1020, 1045 (D. N.J. 2018) (internal




15
  Even the Court in Kavky did not disagree with the result reached in J & R, but “only because it
appears to have involved a substantial and complex commercial transaction, which likely fell
within the Franchise Practices Act. We cannot endorse J & R’s reasoning because that course
would deprive the citizens of New Jersey of protection of the Act in pyramid sales schemes, and
similar mass public frauds, a consequence we believe the State Supreme Court would reject.”
Kavky, 820 A.2d at 679-80.


                                               - 17 -
quotations and citations omitted) (“Although the New Jersey Superior Court, Appellate Division

has criticized the holding in J & R, the majority of courts in this district have followed the Third

Circuit’s interpretation of the NJCFA.”). 16

     IV.      Breach Of Contract Claim 17

           Under Missouri law, a “‘breach of contract action includes the following essential

elements: (1) the existence and terms of a contract; (2) that plaintiff performed or tendered

performance pursuant to the contract; (3) breach of the contract by the defendant; and (4) damages

suffered by the plaintiff.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 850 (8th Cir.

2014) (quoting Keveney v. Mo. Military Acad., 304 S.W.3d 98, 104 (Mo. 2010) (en banc)). The

burden of proof rests with the party claiming breach of contract, and if said party fails to prove one

element, its claim fails. See Chavis Van & Storage of Myrtle Beach, Inc. v. United Van Lines,

LLC, 784 F.3d 1183, 1189 (8th Cir. 2015); HM Compounding Services, LLC v. Express Scripts,

Inc., 349 F.Supp.3d 781, 790 (E.D. Mo. 2018).

           In its Motion to Dismiss Medinexo asserts that Plaintiffs fail to plead the second element,

i.e., that they fulfilled all their duties and obligations under the Franchise Agreement. (Medinexo’s

Memo in Support, PP. 14-15). Plaintiffs respond as follows:

                   Here, Plaintiffs have alleged the existence and terms of the parties’
           franchise agreement (which has been provided to the court), the obligations of
           Medinexo thereunder, the alleged breach by Medinexo of its obligations, and
           resulting damages. Compl., Doc 1, ¶¶ 42-51. Notably, there is no allegation or
           claim by any of the Defendants that Plaintiffs breached the subject agreement, did
           not comply with its terms or otherwise defaulted on any obligation(s) owed to
           Medinexo or any other defendant.




16
   In light of the above ruling, the Court need not consider Defendants’ other arguments in favor
of dismissal of Count II.
17
    Plaintiffs concede the dismissal of Count IV as to Defendants Adelman and Toro. (See
Plaintiffs’ Adelman Opp., P. 15; Plaintiffs’ Medinexo Opp., P. 13).


                                                 - 18 -
(Plaintiffs’ Medinexo Opp., P. 13).

       Upon consideration, the Court agrees with Medinexo that Plaintiffs’ failure to allege its

own performance under the Franchise Agreement is fatal to its claim. The Court will, however,

afford Plaintiffs a chance to plead the claim successfully in their Amended Complaint.

                                          CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Ron Adelman’s Motion to Dismiss

Plaintiffs’ Complaint with Prejudice, and Defendants Medinexo USA, LLC’s and Jorge Toro’s

Motion to Dismiss (ECF Nos. 32, 52) are GRANTED in part and DENIED without prejudice in

part, in accordance with the foregoing.

       IT IS FURTHER ORDERED that Plaintiffs are granted until Friday, April 17, 2020,

within which to file an Amended Complaint.



Dated this   3rd      Day of April, 2020.



                                                \s\ Jean C. Hamilton
                                               UNITED STATES DISTRICT JUDGE




                                             - 19 -
